DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species B in the reply filed on 06/28/2022 is acknowledged.
Claims 3, 4, 5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/28/2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of sheets of Claim 11, must be shown or the feature(s) canceled from the claim(s). (Currently, there is only one sheet shown in the figures).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a thermal conductivity adjuster in claim 1, interpreted as grooves 53a, 53b, 53c or equivalents thereof.
a plasma generating device in claim 21, interpreted as 21a, a first radio frequency power supply which supplies power for plasma generation [0011] or equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7, 9 and 14-21 are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by United States Patent Application No. 2004/0261946 to Endoh et al.
In regards to Claim 1, Endoh teaches a substrate support assembly Fig. 1, 6 comprising: an edge ring 30, a substrate support 25a, 25b having a central portion 25a that supports a substrate W, and an outer peripheral portion 25b that supports the edge ring 30 arranged around the substrate; and a thermal conductivity adjuster (grooves 44a, 44b) that is in contact with a part of the edge ring in a circumferential direction (as shown in Fig. 6, 7a, 7b, the thermal conductivity adjuster having a thermal conductivity different from a thermal conductivity of the edge ring (as a heat transfer gas is supplied therein [0004-0177]).
In regards to Claim 2, Endoh teaches in the substrate support assembly, a size of an area having the thermal conductivity adjuster is different from a size of an area not having the thermal conductivity adjuster (as grooves 44a, 44b are much smaller in area in comparison to the substrate support of 25a, 25b).
In regards to Claim 3, Endoh teaches the thermal conductivity adjuster is provided as a plurality of thermal conductivity adjusters (44a, 44b)  arranged in a radial direction (as they are generally concentric).  
In regards to Claim 7, Endoh teaches the thermal conductivity adjuster is disposed in accordance with a temperature distribution over the edge ring during plasma processing, as it teaches uniform cooling and uniform heat transfer medium diffusion [0048].
In regards to Claim 9, Endoh teaches the thermal conductivity adjuster is configured by a sheet disposed between a back surface of the edge ring and an upper surface of the outer peripheral portion (as 44a, 44b is formed between grooves and the top layer of 25b in Fig. 6).
In regards to Claim 14, Endoh teaches a substrate processing apparatus (Fig. 1) comprising the substrate support assembly according to claim 1.  
In regards to Claim 15, Endoh teaches an edge ring 30 Fig. 1, 6 provided on a substrate support 25a, 25b on which a substrate W to be plasma processed is placed, wherein the edge ring is disposed on the substrate support so as to surround the substrate (as shown in Fig. 1 and 6), a back surface of the edge ring (bottom of 30) faces an upper surface of the substrate support (top part of 25b), and a recess 44a, 44b is formed on a part of the back surface of the edge ring in a circumferential direction (as shown in Fig. 6, [0004-0177]).
In regards to Claims 16 and 17, Endoh teaches a length of the recess is adjusted to thereby control temperature distribution of the edge ring in the circumferential direction to be uniform (as uniformity is desired throughout the focus ring, such that the length is chosen to be the entire circumference of the ring [0048]).
In regards to Claim 18, Endoh teaches each thermal conductivity adjuster is a through-groove, as 44a, 44b are grooves.
In regards to Claim 19, Endoh teaches the outer peripheral portion includes dielectric films (films of 25b) and an electrode plate 25d disposed between the dielectric films, the electrode plate being electrically coupled to a DC power supply 27 [0099].  
In regards to Claim 20, Endoh teaches the DC power supply is configured to change a magnitude and polarity of a supplied DC voltage (as it can be switched on and off, which changes the magnitude and polarity from powered to zero [0099]).
In regards to Claim 21, Endo teaches a substrate processing apparatus (as shown in Fig. 1) comprising: the substrate support assembly of claim 1; a chamber 10 that accommodates the substrate support assembly 25a, 25b; and a plasma generating device (RF power source of 21, [0098]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2004/0261946 to Endoh et al in view of United States Patent Application No. 2008/0236746 to Oyabu et al.
	The teachings of Endoh are relied upon as set forth in the above 102 rejection.
In regards to Claims 10-13, Endoh does not expressly teach a sheet provided between a back surface of the edge ring and an upper surface of the outer peripheral portion;
a plurality of sheets provided between a back surface of the edge ring and an upper surface of the outer peripheral portion, each of the plurality of sheets having a different thermal conductivity; 
a sheet provided between a back surface of the edge ring and an upper surface of the outer peripheral portion, wherein the sheet is disposed at a position in accordance with a temperature distribution of the edge ring during plasma processing; or a sheet provided at location corresponding to the part of the edge ring in the 3Docket No.: 20EL-018App. No.: 16/925,806circumferential direction, between a back surface of the edge ring and an upper surface of the outer peripheral portion.  
Oyabu teaches an electrostatic chuck ring mounting surface 22a (focus ring mounting surface for where the electrostatic chuck underneath the focus ring [0038]) has a heat transfer sheet 38 (which is made out of conductive silicon rubber, [0046]) and another sheet of fluorine coating 39 [0047-0048], which have different thermal conductivities as they are made of different materials, such that there are a plurality of sheets provided between a back surface of the edge ring and an upper surface of the outer peripheral portion, the sheets having a different thermal conductivity, a sheet provided between a back surface of the edge ring and an upper surface of the outer peripheral portion, wherein the sheet is disposed at a position in accordance with a temperature distribution of the edge ring during plasma processing; or a sheet provided at location corresponding to the part of the edge ring in the 3Docket No.: 20EL-018App. No.: 16/925,806circumferential direction, between a back surface of the edge ring and an upper surface of the outer peripheral portion, as these are sheets below the focus rings [0013-0059]. Oyabu further teaches that this allows for effective transfer of heat between the electrostatic chuck and the focus ring [0013-0022].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Endoh by adding the different sheets underneath the focus ring as per the teachings of Oyabu. One would be motivated to do so for the predictable result of to improve the heat transfer between the electrostatic chuck and the focus ring. See MPEP 2143 Motivation A. The resulting apparatus fulfills the limitations of the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent No. 8555810 to Park et al.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/Jeffrie R Lund/Primary Examiner, Art Unit 1716